          Case 2:15-cr-00611-SVW Document 356 Filed 05/03/21 Page 1 of 1 Page ID #:5824

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES – GENERAL


Case No.        2:15-cr-00611-SVW-1/2:20-cv-11504-SVW                                            Date: May 3, 2021


Present: The Honorable:            Stephen V. Wilson, U.S. District Judge

Interpreter        NA

                   Paul M. Cruz                                    N/A                                         N/A
                    Deputy Clerk                        Court Reporter / Recorder                     Assistant U.S. Attorney


     U.S.A. v. Defendant(s)           Present Cust    Bond                Attorneys for Defendants:                Present App   Ret
     Sean David Morton                        X                           N/A


Proceedings: IN CHAMBERS ORDER DENYING MOTION TO VACATE SENTENCE [346] AND
MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS [355]


       Before the Court is Defendant’s motion to vacate sentence pursuant to 28 U.S.C. § 2255. Dkt. 346.
Defendant’s motion is DENIED for the reasons stated in the Government’s opposition. See Dkt. 354, at 10-18.
No certificate of appealability will issue. The motion for partial judgment on the pleadings is DENIED as moot.

           IT IS SO ORDERED.




cc



                                                                                                                         :
                                                                                  Initials of Deputy Clerk      gga




CR-11 (04/15)                                        Criminal Minutes – General                            Page 1 of 1
